          Case 6:17-cr-00192-ADA Document 162-2 Filed 04/22/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT
                     COURT FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

UNITED STATES OF AMERICA                        §              6:17-CR-00192-rp
                                                §
vs.                                             §
                                                §
JOSH POWELL MAIER                               §


                               ORDER TO RELEASE CASH BOND

         In consideration of the Defendant’s Motion to Release Cash Bond to satisfy his Criminal

Monetary Penalty, it is hereby ORDERED that

      A. the Clerk of this Court shall disburse $20,000.00 to the Clerk, United States District Court,

         800 Franklin Ave., Room 380, Waco, TX 76701, and shall ensure such amount is

         designated to satisfy the criminal debt that has been transferred to the Financial Litigation

         Unit of the U.S. Attorney’s Office for enforcement.

      B. the Clerk of this Court shall disburse the remainder of Defendant’s Cash Bond to Angela

         Dougan, Carmichael, California.



                                                        ____________________________________
                                                        JUDGE PRESIDING




                                                    1
